DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                          ELIZABETH LAMORTE,
                                Appellant,

                                       v.

                              PABLO TESTONI,
                                 Appellee.

                               No. 4D17-3487

                             [ March 14, 2018 ]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Roger B. Colton, Senior Judge; L.T. Case No.
502016DR001039XXXNB.

  Manuel Farach of McGlinchey Stafford, PLLC, Fort Lauderdale, for
appellant.

  Michael S. Dyer of the Law Office Michael Samuel Dyer, West Palm
Beach, for appellee.

TAYLOR, J.

   The mother, Elizabeth LaMorte, appeals an Amended Final Judgment
of Determination of Paternity, which established the appellee’s paternity
of the parties’ minor children and adjudicated issues regarding
timesharing and child support. We affirm on all issues, but write to
address one of the mother’s arguments.

    With respect to the mother’s argument that the trial court erred by
failing to provide for support of the parties’ special needs child past the
age of majority, we find that this issue was not preserved. However, our
affirmance on this issue is without prejudice to the mother seeking a
modification of child support on the basis that section 743.07(2), Florida
Statutes, applies. See § 61.13(1)(a)2., Fla. Stat. (2017) (“The court initially
entering an order requiring one or both parents to make child support
payments has continuing jurisdiction after the entry of the initial order to
modify the amount and terms and conditions of the child support
payments . . . if s. 743.07(2) applies . . . .”); § 743.07(2), Fla. Stat. (2017)
(a court may require support “for a dependent person beyond the age of
18 years when such dependency is because of a mental or physical
incapacity which began prior to such person reaching majority . . . .”).

  Affirmed.

MAY and DAMOORGIAN, JJ., concur.

                          *        *        *

  Not final until disposition of timely filed motion for rehearing.




                                   2